                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

MICHAEL S. BURKE,                               )
                                                )
                     Plaintiff,                 )
                                                )
vs.                                             )      Case No. CIV-18-984-D
                                                )
CITY OF OKLAHOMA CITY, et al.,                  )
                                                )
                     Defendants.                )


                                           ORDER

         Before the Court is Plaintiff’s Motion to File First Amended Complaint [Doc.

No. 8], which was filed with his response to, and within 21 days of, Defendant City of

Oklahoma City’s Motion to Dismiss [Doc. No. 6]. At that point, Plaintiff was entitled to

amend his Complaint as a matter of right under Fed. R. Civ. P. 15(a)(1)(B). Therefore,

the Court finds that Plaintiff’s Motion should be granted. Further, Plaintiff’s amendment

will moot Defendant’s Motion. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th

Cir. 1991) (amended pleading “supersedes the original and renders it of no legal effect”)

(internal quotation omitted); see also Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793

F.3d 1177, 1180-81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir.

2007).

         IT IS THEREFORE ORDERED that Plaintiff’s Motion to File First Amended

Complaint [Doc. No. 8] is GRANTED. Plaintiff shall file his proposed pleading [Doc.

No. 8-1] within 7 days from the date of this Order.
      IT IS FURTHER ORDERED that Defendant City’s Motion to Dismiss [Doc. No. 6]

is DENIED without prejudice to resubmission, if appropriate, in response to the First

Amended Complaint.

      IT IS SO ORDERED this 5th day of November, 2018.
